DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Remarks and Amendments filed on 06/08/2022.

Reasons of Allowance

Claims 1 - 13 are allowed.  Claims 1 - 13 are renumbered as 1 – 4, 7, 5, 6 and 8 – 13, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the print system of claim 1, the print method of claim 11, the processor of claim 12 and the program of claim 13.
Specifically, the prior arts of record, alone or in combination, fails to teach “a proficiency determination section that determines proficiency indicating a level of proficiency of the user for the print instruction based upon a print history stored in a print history storage”, in combination with all other limitations as claimed in independent claims 1, 11, 12  and 13.
The above limitations generally involve a print system comprising: a print device; and an information processor being connected to the print device via a network, wherein the information processor includes an information acquisition section that acquires, from a voice mediation device, information including a keyword included in a print instruction given by a user by voice, a guidance section that transmits, to the voice mediation device, a guidance message to be output by voice, a print data transmission section that generates print data using content based on the keyword acquired by the information acquisition section in response to an output of the guidance message and transmits the generated print data to the print device, and a proficiency determination section that determines proficiency indicating a level of proficiency of the user for the print instruction based upon a print history stored in a print history storage, the guidance section generates, based on the proficiency, the guidance message that is used for the acquisition of the keyword by the information acquisition section, and the print device receives the generated print data and executes printing according to the generated print data.  
The prior art of record is seen as teaching:
Fujisawa (U.S PreGrant Publication No. 2020/0264822 A1) teaches a print system (i.e., a printing system, abstract, ¶0006) comprising: a print device (i.e., a printing apparatus, ¶0006 - ¶0007, Fig. 1); and an information processor being connected to the print device via a network (e.g., an information processing apparatus coupled to said printing apparatus 200 over a network, ¶0006 - ¶0007, Fig. 1), 
wherein the information processor includes an information acquisition section (i.e., acquisition unit, ¶0008) that acquires, from a voice mediation device, information including a keyword included in a print instruction given by a user by voice (i.e., acquiring, from a voice intermediate apparatus, information containing a keyword given by a voice print command, ¶0007 - ¶0008), a guidance section that transmits, to the voice mediation device, a guidance message to be output by voice (e.g., transmits, to said intermediate apparatus, a message output by voice, Fig. 1, ¶0030, ¶0035, ¶0044), a print data transmission section (i.e., a print data transmitting function 122, Fig. 2) that generates print data using content based on the keyword acquired by the information acquisition section in response to an output of the guidance message and transmits the print data to the print device (e.g., generating print data using content based on the keyword acquired by said acquisition unit after the message outputted and transmits the generated print data to said printing apparatus,  ¶0041), and the guidance section generates the guidance message that is used for the acquisition of the keyword by the information acquisition section (e.g., generates the message that is used for keyword acquired, ¶0077, Fig. 4), and the print device receives the print data and executes printing according to the print data (e.g., when receiving the print data DA1, said printing apparatus 200 performs the printing operation in accordance with the received print data DA1, thereby reprinting a printed content CO1 in accordance with the voice print command of a user US1, ¶0024, ¶0034); Saito (JP-2005-084589 A) teaches: a guidance message is generated based on a proficiency (e.g., a responsive message is given based on a proficiency, ¶0028, ¶0037, ¶0041); and a proficiency determination section that determines proficiency indicating a level of proficiency of the user for the instruction (e.g., determines proficiency indicating a level of proficiency of the speaker/operator for the voice, ¶0009, ¶0027, ¶0046); and Fleischacker et al. (U.S PreGrant Publication No. 2015/0088016 A1) teaches determining a proficiency level of a user based on user’s history (¶0014); but neither of them, in combination, teaches “a proficiency determination section that determines proficiency indicating a level of proficiency of the user for the print instruction based upon a print history stored in a print history storage”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674